Citation Nr: 0940583	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
including as secondary to residuals of an ileocectomy and 
ascending colostomy with repair of jejunum sidewall fistula 
and umbilical herniorrhaphy with history of ulcer in gastric 
antrum.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that 
denied service connection for posttraumatic stress disorder 
(PTSD).

Given the holding of the Court of Veterans Appeals (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and to better 
reflect the contentions made by the Veteran, the issue on the 
title page has been broadened to include psychiatric 
disorders other than PTSD which may be productive of the 
Veteran's symptoms.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD that is related to his 
service.  In support of his claim, he submitted a letter from 
a psychiatrist at the G. clinic which indicated that he 
diagnosed the Veteran with PTSD.  The psychiatrist's report 
indicated that the Veteran reported that 3 troops died while 
he was stationed at Fort Hood, South Carolina; that he was 
assigned to identify and transport dead bodies after the 
bombing of Beirut; and that he had an appendectomy in service 
that caused various complications.  While this psychiatrist 
opined that the Veteran's PTSD was "service connected", he 
did not identify the specific stressor upon which his 
diagnosis was predicated.  A depressive disorder has also 
been noted.

The Veteran's treatment records from G. clinic reflect that 
he reported that while he was at Fort Hood 2 soldiers died 
during training and that a soldier named "PFC Green" was 
killed by her boyfriend.  He did not indicate whether he 
actually witnessed these events nor did he identify his 
relationship to any of the soldiers that allegedly died.  The 
Veteran also told his psychiatrist that he was assigned to 
the 89th Transportation Group in Germany during the bombing 
of Beirut, Lebanon, and that he helped identify and transport 
dead bodies.  He also claimed that he had surgery during his 
service that resulted in various complications.  

The RO requested that the Veteran provide information about 
his claimed stressors.  In response, the only stressor 
identified by the Veteran was that he had an appendectomy in 
1979 during which the surgeon "tied a knot in [his] 
intestines". The Veteran reported that this caused nausea, 
vomiting, and led to the removal of a section of his 
intestines.  The Veteran did not identify any other stressors 
at that time.  

In May 2007, the RO made a formal finding that the Veteran 
failed to provide sufficient information to enable them to 
verify the Veteran's claimed stressors consisting of 3 
soldiers dying at Fort Hood and the Veteran's participation 
in identifying and/or transporting dead bodies from Beirut.  

After the Veteran's claim was denied, in his Notice of 
Disagreement dated in July 2007, the Veteran again claimed 
that his psychiatric disorder was due to the medical 
procedure that occurred during his service.  The Veteran 
again made this allegation on his VA Form 9, Substantive 
Appeal.  He also wrote that his service records could confirm 
his assignment at the time of the bombing of Beirut.  
Although the Veteran's complete personnel file is not of 
record, a review of the Veteran's Record of Service does not 
show that he was ever in Beirut or Lebanon.  His overseas 
service is listed as being in Germany and Korea.

The Board observes that the gravamen of the Veteran's claim 
seems to be that he developed a psychiatric disorder as a 
result of a surgical procedure that was performed while he 
was on active duty.  The record reflects that the Veteran is 
service connected for residuals of an ileocectomy and 
ascending colostomy with repair of jejunum sidewall fistula 
and umbilical herniorrhaphy with history of ulcer in gastric 
antrum.  Therefore, the Veteran's contentions and the record 
raise the issue of whether he currently has a psychiatric 
disorder that is secondary to this disability.  Additionally, 
the Board notes that pursuant to the Court's decision in 
Clemons, VA must consider other psychiatric disorders that 
may be productive of a Veteran's symptoms when a Veteran 
claims service connection for PTSD.  Id, 23 Vet. App. at 9.  
Under these circumstances, the Board finds that the Veteran 
should be afforded a VA examination to determine whether he 
currently has any psychiatric disorder that is related to his 
service or to the residuals of his gastrointestinal surgery.  

Additionally, given the other needed development herein, the 
Veteran should be given another chance to provide more 
specific information about his claimed stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in accordance 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2008).  The letter should 
include an explanation of the principles 
relevant to establishing secondary service 
connection for a disability.

2.  The Veteran should be requested to 
identify all mental health treatment that 
he received since November 2006.  All 
identified treatment records should be 
obtained and associated with the claims 
file.  If these records cannot be 
obtained, the claims file should document 
all of the attempts that were made to 
obtain them.

3.  The Veteran should be given another 
opportunity to provide additional 
information about his claimed stressors.  
He should be requested to identify an 
approximate three month time period during 
which he claims each of the soldiers at 
Fort Hood, including "PFC Green", died.  
He should be asked to identify the 
soldiers who allegedly died, the 
circumstances of their deaths, and any 
witnesses.  He should also identify 
whether he actually witnessed the deaths 
of these soldier and, if not, what his 
involvement was with respect to these 
soldiers or their deaths (if any).  The 
Veteran should also be requested to 
specifically identify a three month time 
period during which he claimed to have 
identified and/or transported dead bodies 
and the specific location where he claims 
he engaged in this activity.  If the 
Veteran provides sufficient information 
about his claimed stressors, the RO/AMC 
should take the appropriate steps to 
identify same, including obtaining a 
complete copy of the Veteran's service 
personnel records and submitting a request 
for verification of these stressors to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  

4.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has an acquired psychiatric 
disorder that is related to his service or 
to the residuals of his in-service 
gastrointestinal surgery.  All tests and 
studies that are deemed necessary by the 
examiner should be performed.  The 
examiner must review the claims file and 
state that this was done in his or her 
report of examination.  

If the examiner diagnoses PTSD, he or she 
should specifically identify the stressor 
upon which the diagnosis is premised and 
explain how it meets the criteria of 
exposure to an extreme traumatic stressor 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  

If the examiner diagnoses a mental 
disorder other than PTSD, he or she should 
fully explain the etiology of this mental 
disorder and provide an opinion as to 
whether it was caused or aggravated 
(permanently made worse) by a disease or 
injury that occurred during service or by 
the Veteran's service connected residuals 
of gastrointestinal surgery.

A complete rationale for all of the 
examiner's conclusions should be set forth 
in his or her report.

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


